Filed 2/19/15 P.v . Kuhlman CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B259720
                                                                          (Super. Ct. No. 2014024784)
                 Plaintiff and Respondent,                                     (Ventura County)

v.

CHRISTOPHER JAMES KUHLMAN,

                   Defendant and Appellant.


                   Christopher James Kuhlman appeals from the judgment entered after he
pled guilty to possession of methamphetamine. (Health & Saf. Code, § 11377, subd. (a).)
The trial court suspended imposition of sentence, granted appellant on Proposition 36
probation. (Pen. Code, § 1210.1), and ordered appellant to fines and fees and the cost of
probation supervision.
                   We appointed counsel to represent appellant in this appeal. After counsel’s
examination of the record, he filed an opening brief in which no issues were raised. On
January 15, 2015 we advised appellant that he had 30 days within which to personally
submit any contentions or issues he wished us to consider. No response has been
received.
                   We have reviewed the entire record and are satisfied that appellant's
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal. 3d 436, 443; People v. Kelly (2006) 40 Cal. 4th 106,
126.)
             The judgment is affirmed.
             NOT TO BE PUBLISHED.



                                                     YEGAN, J.
We concur:


             GILBERT, P.J.


             PERREN, J.




                                           2
                                 Patricia Murphy, Judge

                            Superior Court County of Ventura

                           ______________________________


             California Appellate Project, under appointment by the Court of Appeal,
Jonathan B. Steiner, Executive Director and Richard B. Lennon, Staff Attorney, for
Defendant and Appellant.


             No appearance for Respondent.




                                           3